Citation Nr: 0933724	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  07-28 375	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
first degree spondylolisthesis, L5-S1.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1983 to August 
1987.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  Jurisdiction of the Veteran's claims file was 
later transferred to the Detroit, Michigan RO.  

The Board notes that in the July 2006 rating decision, claims 
for service connection of bilateral hearing loss and tinnitus 
were denied.  The Veteran apparently initially expressed 
disagreement with these determinations in his January 2007 
Notice of Disagreement (NOD), but later withdrew his NOD with 
respect to these issues.  See March 1, 2007, statement from 
National Service Officer for Disabled American Veterans.  
Nonetheless, in the August 2007 Substantive Appeal (VA Form 
9), the Veteran's newly-appointed attorney listed these 
issues.  Once the Veteran withdrew his NOD with respect to 
these claims, they ceased to exist and are thus not on 
appeal.  See Hanson v. Brown, 9 Vet. App. 29, 31-32 (1996).  

Along similar lines, the Veteran also disagreed with the 
continuation of a noncompensable evaluation for hypertension 
in his January 2007 NOD, in which he indicated that he sought 
only a 10 percent evaluation for this disability.  In a June 
2007 rating decision, the RO granted a 10 percent evaluation 
for hypertension, effective the date of his claim for an 
increase, and notified him that this constituted a full grant 
of the benefits sought.  He did not subsequently indicate any 
disagreement with this evaluation.  A claimant may limit an 
appeal as he or she wishes, and where he or she does so, the 
Board is without authority to adjudicate the claim.  See 
Hamilton v. Brown, 4 Vet. App. 528, 544 (1993).  Accordingly, 
the NOD with respect to this issue has been withdrawn and 
this issue is not on appeal.

In June 2009 the Veteran was afforded a Travel Board hearing.  
A transcript of the testimony offered at this hearing has 
been associated with the record. 

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

A review of the record shows that further examination is 
necessary to decide the claim for entitlement to an 
evaluation in excess of 20 percent for first degree 
spondylolisthesis, L5-S1.  At the June 2009 Board hearing, 
the Veteran related that his low back disability had worsened 
since his last VA examination in December 2007.  He 
complained of increased pain, difficulty walking and standing 
straight, further loss of motion, muscle spasms, neurologic 
symptoms, and more interference with the activities of daily 
living.  This suggests that this disability may have 
increased in severity since the last VA examination.  When it 
is indicated that the severity of a service-connected 
disability has increased since the most recent rating 
examination, an additional examination is appropriate. 
VAOPGCPREC 11-95; see also Caffrey v. Brown, 6 Vet. App. 377 
(1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, a remand for a VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical 
examination to determine the current 
severity of his service-connected first 
degree spondylolisthesis, L5-S1 to include 
any effect on his employment.  The claims 
folder should be provided to the examiner 
in connection with the examination of the 
Veteran.  The examiner is requested to 
delineate all manifestations of the 
Veteran's low back disability, to include 
any loss of motion or neurological 
abnormalities, and comment on the severity 
of these manifestations.  The examiner 
should also comment on whether the 
Veteran's service-connected low back 
disability is productive of pain, weakened 
movement, excess fatigability, or 
incoordination on movement and, if so, the 
severity of such symptoms.  All indicated 
tests and studies should be undertaken, to 
include range of motion testing.

The examiner is also requested to provide 
a rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide any requested opinion without 
resort to pure speculation, he or she 
should so indicate and explain why such 
opinion cannot be made.

2.  After the development requested above 
has been completed, review the record and 
adjudicate the claim on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his attorney should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

